[americasactiveliijpma.gif]

Exhibit 10.5


JPMorgan Chase Bank, National Association
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


October 22, 2014


Fixed Dollar Accelerated Share Repurchase Transaction




Lennox International Inc.
2140 Lake Park Boulevard
Richardson, Texas 75080
___________________________________________________________________________________


Dear Sir/Madam:


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between J.P. Morgan
Securities LLC (“JPMS”), as agent for JPMorgan Chase Bank, National Association,
London Branch (“Dealer”), and Lennox International Inc. (“Issuer”) on the Trade
Date specified below (the “Transaction”). This confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.


The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation. The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions. Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.


This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto. This Confirmation shall be subject to an agreement (the
“Agreement”) in the form of the 2002 ISDA Master Agreement as if Dealer and
Issuer had executed an agreement in such form without any Schedule but with the
elections set forth in this Confirmation (and the election of USD as the
Termination Currency).


The Transaction shall be the only transaction under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Issuer or any confirmation
or other agreement between Dealer and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Dealer and Issuer are parties, the
Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement.


If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement.



JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association.
Main Office 1111 Polaris Parkway, Columbus, Ohio 43240
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP
Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.
Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct
Authority and to limited regulation by the Prudential Regulation Authority.
Details about the
extent of our regulation by the Prudential Regulation Authority are available
from us on request.
    

--------------------------------------------------------------------------------







Page 2





The terms of the particular Transaction to which this Confirmation relates are
as follows:


GENERAL TERMS:


Trade Date:
As specified in Schedule I.



Buyer:
Issuer



Seller:
Dealer



Shares:
Common Stock, par value USD 0.01 per share, of Issuer (Ticker: LII)



Forward Price:
A price per Share (as determined by the Calculation Agent) equal to (i) the
arithmetic mean (not a weighted average) of the 10b-18 VWAP on each Observation
Date that is a Trading Day during the Calculation Period minus (ii) the
Discount.
 
 
Discount:
As specified in Schedule I.
 
 
10b-18 VWAP:
For each Observation Date that is a Trading Day, a price per Share equal to the
volume-weighted average price of the Rule 10b-18 eligible trades in the Shares
for the entirety of such Trading Day as determined by the Calculation Agent by
reference to the screen entitled “LII UN <Equity> AQR SEC” or any successor page
as reported by Bloomberg L.P. or any successor (without regard to pre-open or
after-hours trading outside of any regular trading session for such Trading Day
or issuer block trades (as defined in Rule 10b-18(a)(5) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) on such Trading Day) or,
if the price (i) is not reported on such Bloomberg page or successor page or
(ii) is determined by the Calculation Agent to have been reported incorrectly,
the price determined by the Calculation Agent in a commercially reasonable
manner to substitute for the unreported or erroneous price on such day.
 
 
Observation Dates:
As specified in Schedule I. Notwithstanding anything to the contrary in this
Confirmation or the Equity Definitions, the Calculation Agent shall not adjust
any Observation Date.



Calculation Period:
The period from, and including, the first Observation Date that is a Trading Day
that occurs on or after the Prepayment Date to, but excluding, the relevant
Valuation Date; provided, however, that if the Valuation Date is the Scheduled
Valuation Date, then the Valuation Date shall be included in the Calculation
Period.



Trading Day:
Any Exchange Business Day that is not a Disrupted Day in whole.






    

--------------------------------------------------------------------------------







Page 3





Initial Shares:
As specified in Schedule I.
 
 
Initial Share Delivery Date:
The second Exchange Business Day following the Trade Date. On the Initial Share
Delivery Date, Seller shall deliver to Buyer a number of Shares equal to the
Initial Shares in accordance with Section 9.4 of the Equity Definitions, with
the Initial Share Delivery Date being deemed to be a “Settlement Date” for
purposes of such Section 9.4.



Prepayment:
Applicable



Prepayment Amount:
As specified in Schedule I.
 
 
Commission Amount:
As specified in Schedule I.
 
 
Adjustment Amount:
As specified in Schedule I.
 
 
Structuring Fee:
As specified in Schedule I.



Prepayment Date:
One Exchange Business Day following the Trade Date. On the Prepayment Date,
Buyer shall pay to Seller the Prepayment Amount, the Commission Amount, the
Adjustment Amount and the Structuring Fee.



Exchange:
New York Stock Exchange



Related Exchange:
All Exchanges






    

--------------------------------------------------------------------------------







Page 4





Market Disruption Event:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
starting in the third line thereof.


Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.


Notwithstanding anything to the contrary in the Equity Definitions, if any
Observation Date in the Calculation Period is a Disrupted Day, the Calculation
Agent shall have the option in its sole discretion either (i) to determine the
weighting of each Rule 10b-18 eligible transaction in the Shares on the relevant
Disrupted Day using its commercially reasonable judgment for purposes of
calculating the Forward Price, as applicable, (ii) to elect to extend the
Calculation Period by a number of Observation Dates equal to the number of
Observation Dates that are Disrupted Days during the Calculation Period and/or
(iii) to suspend the Calculation Period until the circumstances giving rise to
such suspension have ceased. For the avoidance of doubt, if Calculation Agent
elects the option described in clause (i) above, then such Disrupted Day shall
be deemed to be a Trading Day for purposes of calculating the Forward Price.


If a Disrupted Day occurs on any Observation Date during the Calculation Period
and each of the nine immediately following Scheduled Trading Days is a Disrupted
Day (a “Disruption Event”), then the Calculation Agent may, in its good faith
and commercially reasonable discretion, deem such ninth Scheduled Trading Day
(or, if such day is not a scheduled Observation Date, the next following
scheduled Observation Date) to be an Observation Date that is not a Disrupted
Day and determine the 10b-18 VWAP for such ninth Scheduled Trading Day (or such
next following scheduled Observation Date) using its good faith and commercially
reasonable estimate of the value of the Shares on such ninth Scheduled Trading
Day (or such next following scheduled Observation Date) based on the volume,
historical trading patterns and price of the Shares.



VALUATION:





    

--------------------------------------------------------------------------------







Page 5





Valuation Date:
The earlier of (i) the Scheduled Valuation Date and (ii) any earlier accelerated
Valuation Date resulting from Dealer’s election in accordance with the
immediately succeeding paragraph.


Dealer shall have the right, in its absolute discretion but subject to the
limitation set forth in the immediately succeeding paragraph, to accelerate the
Valuation Date, in whole or in part, to any Observation Date that is on or after
the Lock-Out Date and prior to the Scheduled Valuation Date by notice (each such
notice, an “Acceleration Notice”) to Issuer by 9:00 p.m., New York City time, on
the Observation Date immediately following the accelerated Valuation Date.


Dealer shall specify in each Acceleration Notice the portion of the Prepayment
Amount that is subject to acceleration (which may be less than the full
Prepayment Amount, but only so long as such portion is not less than USD
$5,000,000). If the portion of the Prepayment Amount that is subject to
acceleration is less than the full Prepayment Amount, then the Calculation Agent
shall adjust the terms of the Transaction as appropriate in order to take into
account the occurrence of such accelerated Valuation Date (including cumulative
adjustments to take into account all prior accelerated Valuation Dates).


On each Valuation Date, the Calculation Agent shall calculate the Settlement
Amount.
 
 
Scheduled Valuation Date:
As specified in Schedule I, subject to postponement in accordance with “Market
Disruption Event” above
 
 
Lock-Out Date:
As specified in Schedule I.
 
 



SETTLEMENT TERMS:


Physical Settlement:






Applicable


On the Settlement Date, Seller shall deliver to Buyer a number of Shares equal
to (a) (i) the Prepayment Amount divided by (ii) the Forward Price, minus (b)
the Initial Shares (such number of Shares, the “Settlement Amount”), rounded to
the nearest whole number of Shares; provided, however, that if the Settlement
Amount is less than zero, the terms of the Buyer Settlement Provisions in Annex
A shall apply.






    

--------------------------------------------------------------------------------







Page 6





Settlement Currency:
USD
 
 
Settlement Date:
The date that falls one Settlement Cycle after the Scheduled Valuation Date or
the date on which the relevant Acceleration Notice is delivered, as the case may
be.


Other Applicable Provisions:
The last sentence of Section 9.2, Sections 9.8, 9.9, 9.10 and 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares) and Section 9.12 of the Equity Definitions will be applicable to the
Transaction.



SHARE ADJUSTMENTS:


Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.


It shall constitute a Potential Adjustment Event if a Disrupted Day occurs or,
pursuant to Section 10 below, is deemed to occur (in whole or in part) on any
Trading Day on or prior to the Valuation Date.
 
 
Extraordinary Dividend:
Any dividend or distribution on the Shares with an ex-dividend date occurring
during the period from, and including, the Trade Date to, and including, the
last day of the Calculation Period or, if applicable, the Settlement Valuation
Period (other than any dividend or distribution of the type described in Section
11.2(e)(i), Section 11.2(e)(ii)(A) or Section 11.2(e)(ii)(B) of the Equity
Definitions).






    

--------------------------------------------------------------------------------







Page 7





Method of Adjustment:
Calculation Agent Adjustment
 
 
Agreement Regarding Dividends:
Notwithstanding any other provision of this Confirmation, the Definitions or the
Agreement to the contrary, in calculating any adjustment pursuant to Article 11
of the Equity Definitions or any amount payable in respect of any termination or
cancellation of the Transaction pursuant to Article 12 of the Equity Definitions
or Section 6 of the Agreement, the Calculation Agent shall not take into account
changes to any dividends since the Trade Date. For the avoidance of doubt, if an
Early Termination Date occurs in respect of the Transaction, the amount payable
pursuant to Section 6 of the Agreement in respect of such Early Termination Date
shall be determined without regard to the difference between actual dividends
declared (including Extraordinary Dividends) and expected dividends as of the
Trade Date.
 
 
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, the
declaration or payment by the Issuer of any Extraordinary Dividend, other than
an ordinary cash dividend of no more than the Ordinary Dividend Amount (as
specified in Schedule I) per Share with a record date no earlier than the
relevant Ordinary Dividend Record Date (as specified in Schedule I), will
constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and all Transactions hereunder as the Affected Transactions.



EXTRAORDINARY EVENTS:


Consequences of Merger Events:


Share-for-Share:
Modified Calculation Agent Adjustment



Share-for-Other:
Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration



Share-for-Combined:
Component Adjustment
 
 
Tender Offer:
Applicable



Consequences of Tender Offers:


Share-for-Share:
Modified Calculation Agent Adjustment



Share-for-Other:
Modified Calculation Agent Adjustment






    

--------------------------------------------------------------------------------







Page 8





Share-for-Combined:
Modified Calculation Agent Adjustment
 
 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.



For purposes of the Transaction,


(i)     the definition of Merger Date in Section 12.1(c) of the Equity
Definitions shall be amended to read, “Merger Date shall mean the Announcement
Date.”;


(ii)    the definition of Tender Offer Date in Section 12.1(e) of the Equity
Definitions shall be amended to read, “Tender Offer Date shall mean the
Announcement Date.”;


(iii)     the definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (a) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (b) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (c) replacing the words “voting shares” with the word “Shares” in
the fifth line thereof, (d) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof, (e) inserting the
words “or to explore the possibility of engaging in” after the words “engage in”
in the second line thereof and (f) inserting the words “or to explore the
possibility of purchasing or otherwise obtaining” after the word “obtain” in the
fourth line thereof;


(iv)    Section 12.2 of the Equity Definitions is hereby amended by inserting
the words “Announcement Date in respect of any Merger Event or any potential”
before the words “Merger Event” in the final line thereof;


Composition of Combined Consideration:        Not Applicable


Nationalization, Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall constitute a Delisting if the
Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.



Additional Disruption Events:





    

--------------------------------------------------------------------------------







Page 9





Change in Law:
Applicable; provided that (i) any determination as to whether (A) the adoption
of or any change in any applicable law or regulation (including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute) or
(B) the promulgation of or any change in the interpretation by any court,
tribunal or regulatory authority with competent jurisdiction of any applicable
law or regulation (including any action taken by a taxing authority), in each
case, constitutes a “Change in Law” shall be made without regard to Section 739
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
similar legal certainty provision in any legislation enacted, or rule or
regulation promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii)
of the Equity Definitions is hereby amended by replacing the parenthetical
beginning after the word “regulation” in the second line thereof the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.



Failure to Deliver:
Applicable



Insolvency Filing:
Applicable



Hedging Disruption:
Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is
amended by adding the following: “provided, however, that any such inability
that occurs solely due to the deterioration of the creditworthiness of the
Hedging Party shall not be a Hedging Disruption.”



Increased Cost of Hedging:
Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
amended by adding the following: “provided that any such materially increased
amount that is incurred solely as a result of the deterioration of the
creditworthiness of the Hedging Party shall not be an Increased Cost of
Hedging.”
 
 
Loss of Stock Borrow:
Applicable
 
 
Maximum Stock Loan Rate:
200 bps



Increased Cost of Stock Borrow:
Applicable
 
 
Initial Stock Loan Rate:
50 bps



Determining Party:
For all applicable events, Dealer; provided that following any determination
hereunder and upon written request by Issuer, the Determining Party shall
provide Issuer with a reasonably detailed explanation in writing of its
determination including, where applicable, a description of the methodology and
the basis for such determination.






    

--------------------------------------------------------------------------------







Page 10





Hedging Party:
For all applicable events, Dealer



Non-Reliance:
Applicable



Agreements and Acknowledgements Regarding Hedging Activities:
Applicable



Additional Acknowledgments:
Applicable



  Calculation Agent:
Dealer



Account Details and Notices:


(a)    Account for delivery of Shares to Issuer:


Transfer Agent: Computershare
Method: DWAC (Deposit / Withdrawal at Custodian)
Account: [Redacted]


(b)     Account for payments to Issuer:


Lennox International Inc.
Northern Trust Bank
Account#  [Redacted]
ABA#   [Redacted]


(c)     Account for payments to Dealer:


Bank:    JPMorgan Chase Bank, N.A.
ABA#:     [Redacted]
Acct No.: [Redacted]
Beneficiary: [Redacted]
Ref:    [Redacted]


Account for delivery of Shares to Dealer:


DTC [Redacted]


(d)    For purposes of this Confirmation:


(i)    Address for notices or communications to Issuer:


Lennox International Inc.
2140 Lake Park Blvd.
Richardson, Texas 75080
Attention: Rick Pelini
Telephone: [Redacted]
Facsimile: [Redacted]





    

--------------------------------------------------------------------------------







Page 11





(ii)    Address for notices or communications to Dealer:


JPMorgan Chase Bank, National Association
EDG Marketing Support
Email:     [Redacted]


With a copy to:


Attention:     Sanjeet S. Dewal
Title:         Executive Director, Equity Derivatives Group
Telephone No:     [Redacted]
Email Address:    [Redacted]


(iii)     The Office of Issuer for each Transaction is: Inapplicable, Issuer is
not a Multibranch Party.


(iv)     The Office of Dealer for each Transaction is: London


JPMorgan Chase Bank, National Association
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England


Amendments to the Equity Definitions.


(a)     Section 9.2(a)(iii) of the Equity Definitions is hereby amended by
deleting the words “the Excess Dividend Amount, if any, and”.


(b)    Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “in the determination of the Calculation Agent, a diluting or
concentrative effect on the theoretical value of the relevant Shares” and
replacing them with the words “, in the commercially reasonable judgment of the
Calculation Agent, a material economic effect on the relevant Transaction;
provided that no such adjustment shall extend or accelerate the term of the
Transaction on account of any event that is based on (a) an observable market,
other than the market for Issuer’s own stock or (b) an observable index, other
than an index calculated and measured solely by reference to the Issuer’s own
operations”.


(c)    The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then,
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
economic effect on the Transaction and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Share)” and replacing such
latter phrase with the words “(provided that adjustments may be made to account
for changes in volatility, stock loan rate or liquidity relevant to the Shares
or to the Transaction)”.


(d)    Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative effect on the theoretical value of
the relevant Shares” and replacing them with the words “, in the commercially
reasonable judgment of the Calculation Agent, a material economic effect on the
relevant Transaction; provided that no adjustment on account of such an event
shall extend or accelerate the term of the Transaction if



    

--------------------------------------------------------------------------------







Page 12





such event is based on (a) an observable market, other than the market for
Issuer’s own stock or (b) an observable index, other than an index calculated
and measured solely by reference to the Issuer’s own operations”.


(e)    Section 12.6(c)(ii) of the Equity Definitions is hereby amended by
replacing the words “the Transaction will be cancelled,” in the first line with
the words “Dealer will have the right to cancel the Transaction,”.


(f)    Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence.


(g)    Section 12.9(b)(v) of the Equity Definitions is hereby amended by (A)
adding the word “or” immediately before subsection “(B)” and deleting the comma
at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C) and
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.


Certain Payments and Deliveries by Dealer.
Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Dealer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Dealer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (the amount of any such payment
obligation described in Section 6(i) or (ii) above, a “Dealer Payment Amount”),
then Issuer shall have the option to require Dealer to settle such payment
obligation in Shares in lieu of cash. If Issuer elects for Dealer to settle an
Dealer Payment Amount in Shares, then on such date such Dealer Payment Amount is
due, Dealer will deliver a number of Shares with a market value, as determined
by the Calculation Agent, equal to all or a portion (which portion may be zero)
of the Dealer Payment Amount. If the market value of such Shares equals a
portion, but not all, of the Dealer Payment Amount, then, on the date such
Dealer Payment Amount is due, a notional balance (the “Dealer Settlement
Balance”) shall be established equal to the remaining portion of the Dealer
Payment Amount, and Dealer shall commence purchasing Shares for delivery to
Issuer on the Observation Date immediately following such date. At the end of
each Observation Date on which Dealer purchases Shares pursuant to this Section
6, Dealer shall reduce the Settlement Balance by the amount paid by Dealer to
purchase the Shares purchased on such Observation Date; provided, however, that
if the amount paid by Dealer to purchase Shares exceeds the 10b-18 VWAP for that
Observation Date, Dealer shall reduce the Settlement Balance by the amount equal
to the product of (i) the number of Shares purchased on that Observation Date,
and (ii) the 10b-18 VWAP. Dealer shall deliver any Shares purchased on an
Observation Date pursuant to this Section 6 to Issuer on the third Exchange
Business Day following such Observation Date. Dealer shall continue purchasing
and delivering Shares on each subsequent Observation Date until the Settlement
Balance has been reduced to zero. In making any purchases of Shares contemplated
by this Section 6, Dealer shall use commercially reasonable efforts to purchase
such Shares in a manner that would qualify for the safe harbor provided by Rule
10b-18 if such purchases were made by or on behalf of Issuer. The period until
the Settlement Balance is reduced to zero shall be considered to be part of the
Calculation Period for purposes of the representations, warranties and covenants
and other provisions herein as the context requires.


Certain Payments and Deliveries by Issuer.


Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Issuer would be required
to make a payment pursuant to Section 6 of the Agreement or (ii) an
Extraordinary Event occurs and Issuer would be required to make a payment
pursuant to Article 12 of the Equity Definitions (any such payment described in
Section 7(i) or (ii) above, an “Early Settlement Payment”), then Issuer shall
have the option in lieu of making such cash payment, to settle such payment
obligation in Shares (such Shares, “Early Settlement Shares”). In order to elect
to deliver Early Settlement Shares, (i) Issuer must notify Dealer of its
election by no later than 4:00 p.m., New York City time, on the date that is
three Exchange Business Days before the date that the Early Settlement Payment
is due, (ii) Issuer must specify whether such Early Settlement



    

--------------------------------------------------------------------------------







Page 13





Shares are to be sold by means of a registered offering or by means of a private
placement and (iii) Issuer must comply with Annex A below.


Special Provisions for Merger Transactions.


Notwithstanding anything to the contrary herein or in the Equity Definitions,
Issuer agrees that:


(i)    It will not during the term of the Transaction make, or, to the extent
within its control, permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the open or
after the close of the regular trading session on the Exchange for the Shares.


(ii)    To the extent that an announcement of a potential Merger Transaction
occurs during the term of the Transaction and such announcement does not cause
the Transaction to be cancelled or terminated in whole pursuant to
“Extraordinary Events” in Section 2 above, then as soon as practicable following
such announcement (but in any event prior to the next opening of the regular
trading session on the Exchange), Issuer shall provide Dealer with written
notice of such announcement; promptly (but in any event prior to the next
opening of the regular trading session on the Exchange), Issuer shall provide
Dealer with written notice specifying (x) Issuer’s average daily “Rule 10b-18
purchases” (as defined in Rule 10b-18) during the three full calendar months
immediately preceding the date of such announcement that were not effected
through Dealer or its Affiliates and (y) the number of Shares purchased pursuant
to the block purchase proviso in Rule 10b-18(b)(4) under the Exchange Act for
the three full calendar months preceding the date of such announcement. Such
written notice shall be deemed to be a certification by Issuer to Dealer that
such information is true and correct. Issuer understands that Dealer will use
this information in calculating the trading volume for purposes of Rule 10b-18.
In addition, Issuer shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Issuer acknowledges that any such public announcement may trigger
the provision set forth in Section 10 below. Accordingly, Issuer acknowledges
that its actions in relation to any such announcement or transaction must comply
with the standards set forth in Section 12(b) below.


“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization of Issuer as contemplated by Rule 10b-18(a)(13)(iv)
under the Exchange Act.


Special Provisions for Acquisition Transaction Announcements.


(a)     If an Acquisition Transaction Announcement occurs on or prior to the
final Valuation Date, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of such Transaction
(including, without limitation, the Forward Price) as the Calculation Agent
determines appropriate, at such time or at multiple times as the Calculation
Agent determines appropriate, to account for the economic effect on such
Transaction of such Acquisition Transaction Announcement (provided that
adjustments may be made to account for changes in volatility, stock loan rate or
liquidity relevant to the Shares or to the Transaction). If an Acquisition
Transaction Announcement occurs after the Trade Date but prior to the Lock-Out
Date, the Lock-Out Date shall be deemed to be the date of such Acquisition
Transaction Announcement.


(b)     “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction other than a Hostile Tender Offer, (ii) an announcement
that Issuer or any of its subsidiaries has entered into an agreement, a letter
of intent or an understanding designed to result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction, (iv) any other announcement that in the reasonable
judgment of the Calculation Agent may result in an Acquisition Transaction or
(v) any announcement subsequent to an Acquisition Transaction Announcement
relating to an amendment, extension, withdrawal or other change to the subject
matter of the previous Acquisition Transaction Announcement.





    

--------------------------------------------------------------------------------







Page 14





(c)    “Acquisition Transaction” means (i) any Merger Event (for purposes of
this definition, the definition of Merger Event shall be read with the
references therein to “100%” being replaced by “20%” and to “50%” by “75%” and
without reference to the clause beginning immediately following the definition
of Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Issuer with or into
any third party, (ii) the sale or transfer of all or substantially all of the
assets or liabilities of Issuer, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets or liabilities (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Issuer or any of
its subsidiaries where the consideration transferable or receivable by or to
Issuer or its subsidiaries in respect of each transaction exceeds 50% of the
market capitalization of Issuer and (v) any transaction with respect to which
Issuer or its board of directors has a legal obligation to make a recommendation
to its shareholders in respect of such transaction (whether pursuant to Rule
14e-2 under the Exchange Act or otherwise); provided, however, that
notwithstanding anything to the contrary herein, a Hostile Tender Offer shall be
excluded from the foregoing definition and shall not constitute an Acquisition
Transaction.


(d)     “Hostile Tender Offer” means the announcement by any person or entity of
any intention to purchase or otherwise obtain the requisite number of Shares
(whether or not subsequently amended) that, if completed, would lead to a Tender
Offer, where such transaction has not been initiated, approved by, agreed to,
recommended by or otherwise consented to by Company or its board of directors,
or negotiated by Company or any authorized representative of Company. Company
agrees to immediately notify Dealer on any date (each, a “Reference Date”) after
the occurrence of a Hostile Tender Offer on which Company or its board of
directors approves, agrees to, recommends or otherwise consents to such
transaction, or Company or an authorized representative of Company negotiates
such transaction, or Company or its board of directors has a legal obligation to
make a recommendation to Company’s shareholders in respect of such transaction
and does not recommend the rejection thereof. Immediately following the
occurrence of a Reference Date in respect of any Hostile Tender Offer, such
transaction shall cease to constitute, and shall no longer be treated as, a
Hostile Tender Offer for purposes of this section.


Dealer Adjustments.


In the event that Dealer reasonably determines, in its commercially reasonable
discretion upon the advice of counsel, that it is appropriate with regard to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, and including, without
limitation, Rule 10b-18, Rule 10b-5, Regulations 13D-G and Regulations 14 D-E
under the Exchange Act, but provided that such requirements, policies or
procedures are generally applicable in similar situations and applied to the
relevant Transaction in a non-discriminatory manner), for Dealer to refrain from
purchasing Shares or engaging in other market activity or to purchase fewer than
the number of Shares or to engage in fewer or smaller other market transactions
than Dealer would otherwise purchase or engage in on any Trading Day on or prior
to the last day of the Calculation Period or, if applicable, the Settlement
Valuation Period, then Dealer may, in its discretion, elect that a Market
Disruption Event shall be deemed to have occurred on such Trading Day. Dealer
shall notify Issuer upon the exercise of Dealer’s rights pursuant to this
Section 10 and shall subsequently notify Issuer on the day Dealer believes that
the circumstances giving rise to such exercise have changed.


Covenants.


Issuer covenants and agrees that:


(a)     Until the end of the Potential Purchase Period (as defined below),
neither it nor any of its affiliated purchasers (as defined in Rule 10b-18 under
the Exchange Act) shall directly or indirectly (which shall be deemed to include
the writing or purchase of any cash-settled or other derivative or structured
Share repurchase transaction with a hedging period, calculation period or
settlement valuation period or similar period that overlaps with the
Transaction) purchase, offer to purchase, place any bid or limit order relating
to a purchase of or commence any



    

--------------------------------------------------------------------------------







Page 15





tender offer relating to Shares (or any security convertible into or
exchangeable for Shares) without the prior written approval of Dealer or take
any other action that would cause the purchase by Dealer of any Shares in
connection with this Confirmation not to qualify for the safe harbor provided in
Rule 10b-18 under the Exchange Act (assuming for the purposes of this paragraph
that such safe harbor were otherwise available for such purchases), provided
that Issuer may enter into a share repurchase transaction substantially
identical to the Transaction with another dealer or its affiliate on the date
hereof. “Potential Purchase Period” means the period from, and including, the
Trade Date to, and including, the latest of (i) the last day of the Calculation
Period, (ii) the earlier of (A) the last day of the Calculation Period and (B)
the Scheduled Valuation Date and (iii) if an Early Termination Date occurs or
the Transaction is cancelled pursuant to Article 12 of the Equity Definitions, a
date determined by Dealer in its commercially reasonable discretion and
communicated to Issuer no later than the Exchange Business Day immediately
following such date.


(b)     It will comply with all laws, rules and regulations applicable to it
(including, without limitation, the Securities Act and the Exchange Act) in
connection with the transactions contemplated by this Confirmation.


(c)     Without limiting the generality of Section 13.1 of the Equity
Definitions, it is not relying, and has not relied, upon Dealer or any of its
representatives or advisors with respect to the legal, accounting, tax or other
implications of this Confirmation and that it has conducted its own analyses of
the legal, accounting, tax and other implications of this Confirmation, and that
Dealer and its Affiliates may from time to time effect transactions for their
own account or the account of customers and hold positions in securities or
options on securities of Issuer and that Dealer and its Affiliates may continue
to conduct such transactions during the term of this Confirmation. Without
limiting the generality of the foregoing, Issuer acknowledges that Dealer is not
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements) or under FASB’s Liabilities & Equity
Project.


(d)    Neither it nor any Affiliates shall take any action that would cause a
restricted period (as defined in Regulation M under the Exchange Act
(“Regulation M”)) to be applicable to any purchases of Shares, or of any
security for which Shares is a reference security (as defined in Regulation M),
by Issuer or any affiliated purchasers (as defined in Regulation M) of Issuer
during the Potential Purchase Period.


(e)    It will not make any election or take any other action in connection with
the Transaction while aware of any material nonpublic information regarding
Issuer or the Shares.


Representations, Warranties and Acknowledgments.


(a)     Issuer hereby represents and warrants to Dealer on the date hereof and
on and as of the Initial Share Delivery Date that:


(i)    (A) None of Issuer and its officers and directors is aware of any
material nonpublic information regarding Issuer or the Shares, and is entering
into the Transaction in good faith and not as part of a plan or scheme to evade
the prohibitions of federal securities laws, including, without limitation, Rule
10b-5 under the Exchange Act and (B) Issuer agrees not to alter or deviate from
the terms of this Confirmation or enter into or alter a corresponding or hedging
transaction or position with respect to the Shares (including, without
limitation, with respect to any securities convertible or exchangeable into the
Shares) during the term of this Confirmation. Without limiting the generality of
the foregoing, all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents) do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.





    

--------------------------------------------------------------------------------







Page 16





(ii)    The transactions contemplated by this Confirmation have been authorized
under Issuer’s publicly announced program to repurchase Shares and, prior to the
Trade Date, Dealer shall deliver to Issuer a resolution of Issuer’s board of
directors authorizing the Transaction and such other certificate or certificates
as Dealer shall reasonably request.


(iii)     Issuer is not entering into this Confirmation to facilitate a
distribution of the Shares (or any security convertible into or exchangeable for
Shares) or in connection with a future issuance of securities.


(iv)     Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress the price of the Shares (or any
security convertible into or exchangeable for Shares) in violation of the
federal securities laws.


(v)     There have been no purchases of Shares in Rule 10b-18 purchases of
blocks pursuant to the once-a-week block exception contained in Rule
10b-18(b)(4) by or for Issuer or any of its affiliated purchasers during each of
the four calendar weeks preceding the Trade Date and during the calendar week in
which the Trade Date occurs (“Rule 10b-18 purchase”, “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18).


(vi)    Issuer is as of the date hereof, and after giving effect to the
transactions contemplated hereby and any concurrent repurchase transaction will
be, Solvent. As used in this paragraph, the term “Solvent” means, with respect
to a particular date, that on such date (A) the present fair market value (or
present fair saleable value) of the assets of Issuer is not less than the total
amount required to pay the liabilities of Issuer on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (B) Issuer is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business, (C) assuming consummation of the
transactions as contemplated by this Confirmation, Issuer is not incurring debts
or liabilities beyond its ability to pay as such debts and liabilities mature,
(D) Issuer is not engaged in any business or transaction, and does not propose
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which Issuer is engaged, (E) Issuer is
not a defendant in any civil action that could reasonably be expected to result
in a judgment that Issuer is or would become unable to satisfy, (F) Issuer is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (G) Issuer would be able to purchase Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.


(vii)     Issuer is not, and after giving effect to the transactions
contemplated hereby and any concurrent repurchase transaction will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.


(viii)     No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its Affiliates owning or holding (however defined) Shares.


(ix)    Issuer (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, and (C) has total
assets of at least USD 50 million.





    

--------------------------------------------------------------------------------







Page 17





(b)    Issuer acknowledges and agrees that the Initial Shares may be sold short
to Issuer. Issuer further acknowledges and agrees that Dealer may purchase
Shares in connection with the Transaction, which Shares may be used to cover all
or a portion of such short sale or may be delivered to Issuer. Such purchases
and any other market activity by Dealer will be conducted independently of
Issuer by Dealer as principal for its own account. All of the actions to be
taken by Dealer in connection with the Transaction shall be taken by Dealer
independently and without any advance or subsequent consultation with Issuer. It
is the intent of the parties that the Transaction comply with the requirements
of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties agree that this
Confirmation shall be interpreted to comply with the requirements of such Rule,
and Issuer shall not take any action that results in the Transaction not so
complying with such requirements. Without limiting the generality of the
preceding sentence, Issuer acknowledges and agrees that (A) Issuer does not
have, and shall not attempt to exercise, any influence over how, when or whether
Dealer effects any market transactions in connection with the Transaction and
(B) neither Issuer nor its officers or employees shall, directly or indirectly,
communicate any information regarding Issuer or the Shares to any employee of
Dealer or its Affiliates, other than employees identified by Dealer to Issuer in
writing as employees not responsible for executing market transactions in
connection with the Transaction. Issuer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act. Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which Issuer or
any officer or director of Issuer is aware of any material nonpublic information
regarding Issuer or the Shares.


(c)    Each of Issuer and Dealer represents and warrants to the other that it is
an “eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.


(d)     Each of Issuer and Dealer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(a)(2) thereof. Accordingly, it represents
and warrants to the other party that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, (ii) it is an “accredited investor” as that term
is defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.


Acknowledgements of Issuer Regarding Hedging and Market Activity.


Issuer agrees, understands and acknowledges that:


(a)    during the period from (and including) the Trade Date to (and including)
the Settlement Date, Dealer and its Affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative transactions in order to adjust its Hedge Position with respect
to the Transaction;


(b)    Dealer and its Affiliates also may be active in the market for the Shares
or options, futures contracts, swaps or other derivative transactions relating
to the Shares other than in connection with hedging activities in relation to
the Transaction;


(c)    Dealer shall make its own determination as to whether, when and in what
manner any hedging or market activities in Issuer’s securities or other
securities or transactions shall be conducted and shall do so in a manner that
it deems appropriate to hedge its price and market risk with respect to the
Transaction; and


(d)    any such market activities of Dealer and its Affiliates may affect the
market price and volatility of the Shares, including the 10b-18 VWAP and the
Forward Price, each in a manner that may be adverse to Issuer.





    

--------------------------------------------------------------------------------







Page 18





Other Provisions.


(a)    Issuer agrees and acknowledges that Dealer is a “financial institution”
and “financial participant” within the meaning of Sections 101(22) and 101(22A)
of the Bankruptcy Code. The parties hereto further agree and acknowledge that it
is the intent of the parties that (A) this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment,” within the meaning of Section 546 of the Bankruptcy Code,
and (B) Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 555 and 561 of the Bankruptcy
Code.


(b)    Dealer and Issuer hereby agree and acknowledge that Dealer has authorized
Issuer to disclose the Transaction to any and all persons, and there are no
express or implied agreements, arrangements or understandings to the contrary,
and authorizes Issuer to use any information that Issuer receives or has
received with respect to the Transaction in any manner.


(c)    In the event Issuer becomes the subject of proceedings (“Bankruptcy
Proceedings”) under the Bankruptcy Code or any other applicable bankruptcy or
insolvency statute, any rights or claims of Dealer hereunder in respect of the
Transaction shall rank for all purposes no higher than, but on a parity with,
the rights or claims of holders of Shares, and Dealer hereby agrees that its
rights and claims hereunder shall be subordinated to those of all parties with
claims or rights against Issuer (other than common stockholders) to the extent
necessary to assure such ranking. Without limiting the generality of the
foregoing, after the commencement of Bankruptcy Proceedings, the claims of
Dealer hereunder shall for all purposes have rights equivalent to the rights of
a holder of a percentage of the Shares equal to the aggregate amount of such
claims (the “Claim Amount”) taken as a percentage of the sum of (i) the Claim
Amount and (ii) the aggregate fair market value of all outstanding Shares on the
record date for distributions made to the holders of such Shares in the related
Bankruptcy Proceedings. Notwithstanding any right it might otherwise have to
assert a higher priority claim in any such Bankruptcy Proceedings, Dealer shall
be entitled to receive a distribution solely to the extent and only in the form
that a holder of such percentage of the Shares would be entitled to receive in
such Bankruptcy Proceedings, and, from and after the commencement of such
Bankruptcy Proceedings, Dealer expressly waives (i) any other rights or
distributions to which it might otherwise be entitled in such Bankruptcy
Proceedings in respect of its rights and claims hereunder and (ii) any rights of
setoff it might otherwise be entitled to assert in respect of such rights and
claims.


(d)    Notwithstanding any provision of this Confirmation or any other agreement
between the parties to the contrary, neither the obligations of Issuer nor the
obligations of Dealer hereunder are secured by any collateral, security
interest, pledge or lien.


(e)    Each party waives any and all rights it may have to set off obligations
arising under the Agreement and the Transaction against other obligations
between the parties, whether arising under any other agreement, applicable law
or otherwise.


(f)    Notwithstanding anything to the contrary herein, Dealer may, by prior
notice to Issuer, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.


(g)    It shall constitute an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Issuer is the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement if, at any time on or prior to
the Valuation Date, the price per Share on the Exchange, as determined by the
Calculation Agent, is at or below the Threshold Price (as specified in Schedule
I).


Share Cap.



    

--------------------------------------------------------------------------------







Page 19







Notwithstanding any other provision of this Confirmation or the Agreement to the
contrary, in no event shall (i) Issuer be required to deliver to Dealer in the
aggregate a number of Shares that exceeds the Issuer Share Cap as of the date of
delivery (as specified in Schedule I) or (ii) Dealer be required to deliver to
Issuer in the aggregate a number of Shares that exceeds the Dealer Share Cap as
of the date of delivery (as specified in Schedule I).


Transfer and Assignment.


Dealer may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its Affiliates of equivalent credit
quality (or whose obligations are guaranteed by an entity of equivalent credit
quality) without the consent of Issuer.


Role of Agent.


Each party agrees and acknowledges that (a) JPMS, an Affiliate of Dealer, has
acted solely as agent and not as principal with respect to this Master
Confirmation and each Transaction and (b) JPMS has no obligation or liability,
by way of guaranty, endorsement or otherwise, in any manner in respect of any
Transaction (including, if applicable, in respect of the settlement thereof).
Each party agrees it will look solely to the other party (or any guarantor in
respect thereof) for performance of such other party’s obligations under any
Transaction. JPMS is authorized to act as agent for Dealer.


Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Issuer, Dealer may designate any of its Affiliates
to purchase, sell, receive or deliver such Shares or other securities and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares. Dealer shall be discharged of its obligations to Issuer only to the
extent of any such performance. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of the Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.


Governing Law; Jurisdiction; Waiver.


THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED
TO THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE
PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO,
THESE COURTS.


EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF ISSUER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.






Remainder of Page Intentionally Blank




_________________________________________________________________________________


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us by facsimile to
the number provided on the attached facsimile cover page.


Confirmed as of the date first written above:


LENNOX INTERNATIONAL, INC.


J.P. MORGAN SECURITIES LLC, as agent for JPMorgan Chase Bank, National
Association


By: _/Rick Pelini________________________
   Name: Rick Pelini
   Title: Vice President, Treasurer
By: _/s/ Sanjeet Dewal_________________
   Name: Sanjeet Dewal
   Title: Executive Director






 
 
 





ANNEX A
BUYER SETTLEMENT PROVISIONS
1.    The following Buyer Settlement Provisions shall apply to the extent
indicated under the Confirmation:
Settlement Currency:
USD

Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Seller in
writing on the date it notifies Seller of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Buyer or the Shares and is electing the settlement method in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws.

Electing Party:
Buyer

Settlement Method
Election Date:
The earlier of (i) the Scheduled Valuation Date and (ii) the second Scheduled
Trading Day immediately following the Valuation Date (if different than the
Scheduled Valuation Date, in which case the election under Section 7.1 of the
Equity Definitions shall be made no later than 10 minutes prior to the open of
trading on the Exchange on such second Scheduled Trading Day), as the case may
be.

Default Settlement Method:
Cash Settlement

Forward Cash Settlement
Amount:
The Settlement Amount multiplied by the Settlement Price.



Settlement Price:
The arithmetic mean of the 10b-18 VWAP for the Observation Dates in the
Settlement Valuation Period, subject to a Market Disruption Event as specified
in the Confirmation (with references under “Market Disruption Event” in the
Confirmation to the “Calculation Period” or “Forward Price” being deemed to
refer, for this purpose, to the “Settlement Valuation Period” or the “Settlement
Price”, respectively).

Settlement Valuation Period:
A number of Observation Dates selected by the Seller in its commercially
reasonable discretion, beginning on the Observation Date immediately following
the Settlement Method Election Date.

Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Seller (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount not to exceed 1%), in each case as
determined by the Seller in its commercially reasonable judgment acting in good
faith.
3.    Buyer may only deliver Registered Settlement Shares pursuant to paragraph
2 above if:
(a)    a registration statement covering public resale of the Registered
Settlement Shares by Seller (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; a
printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Seller, in such quantities as Seller shall reasonably have requested, on or
prior to the date of delivery;
(b)    the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Seller;
(c)    as of or prior to the date of delivery, Seller and its Sellers shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Buyer customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to Seller, in
its discretion; and
(d)    as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Seller in connection with the public resale of
the Registered Settlement Shares by Seller substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance commercially reasonably satisfactory to Seller and Buyer, which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements of a
publicly traded company relating, without limitation, to the customary
indemnification of, and contribution in connection with the liability of, Seller
and its Affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.    If Buyer delivers Unregistered Settlement Shares pursuant to paragraph 2
above:
(a)    all Unregistered Settlement Shares shall be delivered to Seller (or any
Affiliate of Seller designated by Seller) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;
(b)    as of or prior to the date of delivery, Seller and any potential
purchaser of any such Shares from Seller (or any Affiliate of Seller designated
by Seller) identified by Seller shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to Buyer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);
(c)    as of the date of delivery, Buyer shall enter into an agreement (a
“Private Placement Agreement”) with Seller (or any Affiliate of Seller
designated by Seller) in connection with the private placement of such shares by
Buyer to Seller (or any such Affiliate) and the private resale of such shares by
Seller (or any such Affiliate), substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Seller and Buyer,
which Private Placement Agreement shall (i) include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the customary indemnification of, and
contribution in connection with the liability of, Seller and its Affiliates,
(ii) provide for Buyer using best efforts to deliver documentation appropriate
for a private placement of similar size, and the payment by Buyer of all fees
and expenses in connection with such resale, including all fees and expenses of
counsel for Seller, and (iii) contain representations, warranties, covenants and
agreements of Buyer reasonably necessary or advisable to establish and maintain
the availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d)    in connection with the private placement of such shares by Buyer to
Seller (or any such Affiliate) and the private resale of such shares by Seller
(or any such Affiliate), Buyer shall, if so requested by Seller, prepare, in
cooperation with Seller, a private placement memorandum in form and substance
reasonably satisfactory to Seller and Buyer.
5.    Seller, itself or through an Affiliate (the “Selling Seller”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Make-whole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Buyer to Seller pursuant to paragraph 6 below commencing on the
Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Seller, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Seller, the Selling Seller or any underwriter(s), net of any
fees and commissions (including, without limitation, underwriting or placement
fees) customary for similar transactions under the circumstances at the time of
the offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Seller will refund, in USD or Shares at Buyer’s election, such excess to Buyer
on the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Settlement Shares remains unsold, Seller shall
return to Buyer on that date such unsold Shares.
6.    If the Seller determines that the Net Proceeds received from the sale of
the Registered Settlement Shares or Unregistered Settlement Shares or any
Make-whole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall”), Buyer shall, on the Exchange Business Day next
succeeding the day on which such Shortfall is established (the “Make-whole
Notice Date”), deliver to Seller a notice of Buyer’s election that Buyer shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Currency Business Day after the Make-whole Notice Date, or (ii) deliver
additional Shares. If Buyer elects to deliver to Seller additional Shares, then
Buyer shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Make-whole Shares”), on the first Clearance System Business Day which is also
an Exchange Business Day following the Make-whole Notice Date in such number as
the Seller reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Make-whole Shares shall be sold by
Seller in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Make-whole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Buyer shall, at its election, either
make such cash payment or deliver to Seller further Make-whole Shares until such
Shortfall has been reduced to zero.
7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Make-whole Shares be greater than the Reserved Shares
minus the amount of any Shares actually delivered by Buyer under any other
Transaction(s) under this Confirmation (the result of such calculation, the
“Capped Number”). Buyer represents and warrants (which shall be deemed to be
repeated on each day that a Transaction is outstanding) that the Capped Number
is equal to or less than the number of Shares determined according to the
following formula:
A – B
Where
A = the number of authorized but unissued shares of the Buyer that are not
reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Buyer elected Net Share Settlement of all transactions in the Shares (other than
Transactions in the Shares under this Confirmation) with all third parties that
are then currently outstanding and unexercised.
“Reserved Shares” means 56,000,000 Shares.





    